Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhsin(US 2018/0317826), Cox(US 2017/0221344) and Bhimavarapu(US 2018/0293849).
Regarding claims 1 and 15, Muhsin discloses a data and power adapter , the data and power adapter comprising: a housing(Figure 1A, housing 108); a first connector comprising first connections configured to connect the data and power adapter with a nurse call system of a hospital(Paragraph 124, nurse call connector); a second connector configured to connect the data and power adapter with a personal electronic device(PED) (Figure 1B, electrical connector PPM), the second connector comprising a first set of connections, a third connector configured to connect the data and power adapter with a patient bed system of the hospital, the third connector comprising third connections(Paragraph 79, receives data from electronic patient beds).
Muhsin does not specifically disclose the second connector comprising a second set of connections configured to receive an assistance request signal corresponding to an assistance request button and/or corresponding to a nurse call system control of a location that includes the data and power adapter, wherein a subset of the first connections of the first connector and the second set of connections of the second connector are electrically connected and wherein a subset of the third connections of the third connector is electrically connected with at least one of the first connections or the second set of connections, wherein the first connector and the third connector have a same pin out and wherein the second connector has a smaller number of pins than the first connector.
However, Bhimavarapu discloses an interface 80 connected to patient bed via a 37 pin connector(Paragraph 53, connector 90). The interface is further connected to cable 84, which connects to the nurse system 62(Paragraph 49). The 37 pin connector is used in many healthcare facilities(Paragraph 53, connector 90).  It would have been obvious to one of ordinary skill in the art to combine the teachings of Muhsin and Bhimavarapu to have the first connector and the third connector have a same pin out. The motivation to do so would be that it is the most common types of connectors found in medical facilities to the nurse call system(Bhimavarapu: Paragraph 53).
Furthermore, Cox discloses a connector comprising a first set of connections to a personal electronic device for power(Figure 2, Power) a second set of connections for an assistance request signal from an assistance request button to the nurse call system(Paragraph 17, The multifunctional nurse call cable 120 includes a mechanical button 121 for allowing the patient 101 to initiate a nurse call to a nurse station 150 via the wall-mounted host device 110) and the connector being a USB connector(Paragraph 26), which is less pins than the 37 pin nurse call system uses. It would have been obvious to one of ordinary skill in the art to combine the teachings of Muhsin, Bhimavarapu and Cox to have the second connector comprising a second set of connections for an assistance request signal from an assistance request button to the nurse call system, the second connector has a smaller number of pins than the first connector. The motivation to do so would be able to provide power to the portable device and also have a button to call the nurse.
Furthermore, Bhimavarapu discloses cable 84 and cable 90 being electrically connected and only a subset of cable 84 connections are connected to an interface board(Paragraph 49) and pins 19 and 28 being used to issue a nurse call request to nurse call system 62(Paragraph 58). It would have been obvious to one of ordinary skill in the art before the effective filing date, to have a subset of the first connections of the first connector and the second set of connections of the second connector are electrically connected and a subset of the third connections of the third connector is electrically connected with at least one of the first connections or the second set of connections. The reason is that subset of the third connections would provide a nurse call  to the nurse call system from the patient bed and the second set of connections also provide a nurse call  to the nurse call system connected to the first connector. It would be obvious to have the two electrically connected to the nurse call pin of the first connector since both need to connect to the issue the nurse call request to the nurse call system.
Regarding claim 2, Muhsin discloses the data and power adapter of claim 1, but do not specifically disclose wherein the third connector comprises thirty-seven pins, and further comprising: a first set of electrical wires that connects at least one of the first connections of the first connector or the third connections of the third connector with the second set of connections of the second connector; and a second set of electrical wires that connects the first connections of the first connector with the third connections of the third connector. However, Bhimavarapu discloses using a 37 pin connector(Paragraph 53). It would have been obvious to one of ordinary skill in the art to combine the teachings of Muhsin, Cox and Bhimavarapu to use a 37-pin connector as the third connector. The motivation to do so would be that it is the most common types of connectors found in medical facilities to the nurse call system(Bhimavarapu: Paragraph 53). It would be further obvious to use the claim electrical wires for the claimed connections so that the bed signals and the nurse call button signals can be sent to the nurse call station.
Regarding claim 3, Muhsin, Cox and Bhimavarapu discloses data and power adapter of claim 2, further comprising: a fourth connector in the housing, the fourth connector comprising fourth connections to a power source of the hospital; and a third set of electrical wires that connects the fourth connections of the fourth connector with the first set of connections of the second connector(Muhsin: Paragraph 398; AC power outlet and would be obvious to provide power using wires to the docked portable device for supplying power).
Regarding claim 4, Muhsin, Cox and Bhimavarapu discloses data and power adapter of claim 3, further comprising: a power converter electrically coupled with the first set of connections of the second connector; and a universal serial bus (USB) connector in the housing, the USB connector electrically coupled with the power converter(Muhsin: Paragraph 328, USB ports and portable device receive power from an implicit power converter connected to the AC power).
Regarding claim 5, Muhsin, Cox and Bhimavarapu discloses data and power adapter of claim 3, further comprising at least one of: a rechargeable power source electrically coupled with the second connector and the fourth connector; or a network interface card electrically coupled with the second connector(Muhsin: Paragraph 340, backup battery such as UPS).
Regarding claim 6, Muhsin, Cox and Bhimavarapu discloses data and power adapter of claim 1, further comprising: an electrical voltage monitoring circuit that electrically couples the first connections of the first connector and the second set of connections of the second connector(Bhimavarapu: Paragraph 18).
Regarding claim 7, Muhsin, Cox and Bhimavarapu discloses data and power adapter of claim 6, wherein the electrical voltage monitoring circuit outputs a voltage to the first connections of the first connector, wherein the voltage indicates an operational mode from multiple operational modes of the data and power adapter(Bhimavarapu: Paragraph 18, configures plurality of switches according to different messages).
Regarding claim 8, Muhsin, Cox and Bhimavarapu discloses data and power adapter of claim 7, wherein the voltage being in a first range indicates that the operational mode is an idle mode, wherein the voltage being in a second range indicates that the operational mode is a disconnected mode, and wherein the voltage being in a third range indicates that the operational mode is an assistance request mode(Bhimavarapu: Paragraph 18, configures plurality of switches according to different messages; Cox: Paragraph 15, detect disconnections).
Regarding claim 9, Muhsin, Cox and Bhimavarapu discloses data and power adapter of claim 8, wherein the first range is between 5 VDC and 7 VDC, wherein the second range is larger than 7 VDC, and wherein the third range is less than 5 VDC(Bhimavarapu: Paragraph 18, Figure 14, configures plurality of switches according to different messages, Cox: Paragraph 15, disconnect detection, It is implicit that different voltage ranges signify different status of the call button and would be obvious to use the claimed ranges depending on the voltage source used for the call button).
Regarding claim 10, Muhsin, Cox and Bhimavarapu discloses data and power adapter of claim 8, wherein the idle mode indicates that the assistance request button is electrically coupled to the second connector and that no assistance request signal exists on the second set of connections of the second connector, wherein the disconnected mode indicates that assistance request button is electrically disconnected from the second connector, and wherein the assistance request mode indicates that the assistance request signal exists on the second set of connections of the second connector(Cox: Paragraph 15, disconnection detection, Paragraph 17: call button status).
Regarding claim 11, Muhsin, Cox and Bhimavarapu discloses data and power adapter of claim 8, wherein the second set of connections of the second connector are electrically coupled with a first pin and second pin of the first connector, wherein the electrical voltage monitoring circuit comprises an electrical relay that connects the first pin and the second pin to create a short circuit in response to the voltage being in the second range or the third range(Bhimavarapu: Paragraph 18, configures plurality of switches according to different messages).
Regarding claim 12, Muhsin, Cox and Bhimavarapu discloses data and power adapter of claim 11, further comprising: a first electrical switch in the housing between the first pin and the second pin; and a second electrical switch in the housing between two other pins of the first connector(Bhimavarapu: Paragraph 18, configures plurality of switches according to different messages).
Regarding claim 13, Muhsin, Cox and Bhimavarapu discloses data and power adapter of claim 8, wherein the second set of connections of the second connector are electrically coupled with a first pin and second pin of the first connector, wherein the electrical voltage monitoring circuit comprises a first electrical relay that connects the first pin and the second pin to create a first short circuit in response to the voltage being in the third range, and wherein the electrical voltage monitoring circuit further comprises a second electrical relay that connects two other pins of the first connector to create a second short circuit in response to the voltage being in the second range(Bhimavarapu: Paragraph 18, configures plurality of switches according to different messages).
Regarding claim 14, Muhsin, Cox and Bhimavarapu discloses data and power adapter of claim 7, further comprising: a light source in the housing, wherein the light source is electrically coupled with the second connector, wherein an emission property of the light source varies between the multiple operational modes of the data and power adapter, and wherein the emission property of the light source comprises at least one of a wavelength of emitted light, an intensity of the emitted light, or an emission pattern of the emitted light(Muhsin: Paragraph 432, LEDs indicate status; Cox: Paragraph 43).
Regarding claim 16, Muhsin and Cox discloses system of claim 15, wherein the second set of connector further comprises a universal serial bus connector, magnetic connector or a lightning connector configured to connect the power and data cable with the PED(Muhsin: Paragraph 328).
Regarding claim 17, Muhsin, Cox disclose system of claim 16, wherein the cable comprises a plurality of branches(Figure 87A-D) and, wherein the universal serial bus connector, magnetic connector or the lightning connector mates with a branch of the power and data cable(Figure 87, plurality of branches).
Regarding claim 18, Muhsin, Cox discloses system of claim 15, wherein the power and data adapter comprises a proximity sensor(Muhsin: Paragraph 96).
Regarding claim 19, Muhsin, Cox discloses system of claim 15, wherein the power and data adapter comprises an illumination source(Muhsin: Paragraph 432, LEDs indicate status; Cox: Paragraph 43).
Regarding claim 20, Muhsin, Cox discloses system of claim 15, wherein the power and data cable comprises an assistance request button(Cox: Paragraph 17, The multifunctional nurse call cable 120 includes a mechanical button 121).
Regarding claim 21, Muhsin, Cox discloses system data and power adapter of claim 1, wherein the third connector is configured to connect the data and power adapter wirelessly or optically with the patient bed system(Mushin: Paragraph 80, wirelessly connect).
Regarding claim 22, Muhsin, Cox discloses system data and power adapter of claim 1, wherein the data and power adapter is wall mounted(Mushin: Paragraph 77, mountable).

Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive.
Applicant argues that the newly added limitations are not taught by the prior art. 
However, as explained above, Muhsin does not specifically disclose the second connector comprising a second set of connections configured to receive an assistance request signal corresponding to an assistance request button and/or corresponding to a nurse call system control of a location that includes the data and power adapter, wherein a subset of the first connections of the first connector and the second set of connections of the second connector are electrically connected and wherein a subset of the third connections of the third connector is electrically connected with at least one of the first connections or the second set of connections, wherein the first connector and the third connector have a same pin out and wherein the second connector has a smaller number of pins than the first connector.
However, Bhimavarapu discloses an interface 80 connected to patient bed via a 37 pin connector(Paragraph 53, connector 90). The interface is further connected to cable 84, which connects to the nurse system 62(Paragraph 49). The 37 pin connector is used in many healthcare facilities(Paragraph 53, connector 90).  It would have been obvious to one of ordinary skill in the art to combine the teachings of Muhsin and Bhimavarapu to have the first connector and the third connector have a same pin out. The motivation to do so would be that it is the most common types of connectors found in medical facilities to the nurse call system(Bhimavarapu: Paragraph 53).
Furthermore, Cox discloses a connector comprising a first set of connections to a personal electronic device for power(Figure 2, Power) a second set of connections for an assistance request signal from an assistance request button to the nurse call system(Paragraph 17, The multifunctional nurse call cable 120 includes a mechanical button 121 for allowing the patient 101 to initiate a nurse call to a nurse station 150 via the wall-mounted host device 110) and the connector being a USB connector(Paragraph 26), which is less pins than the 37 pin nurse call system uses. It would have been obvious to one of ordinary skill in the art to combine the teachings of Muhsin, Bhimavarapu and Cox to have the second connector comprising a second set of connections for an assistance request signal from an assistance request button to the nurse call system, the second connector has a smaller number of pins than the first connector. The motivation to do so would be able to provide power to the portable device and also have a button to call the nurse.
Furthermore, Bhimavarapu discloses cable 84 and cable 90 being electrically connected and only a subset of cable 84 connections are connected to an interface board(Paragraph 49) and pins 19 and 28 being used to issue a nurse call request to nurse call system 62(Paragraph 58). It would have been obvious to one of ordinary skill in the art before the effective filing date, to have a subset of the first connections of the first connector and the second set of connections of the second connector are electrically connected and a subset of the third connections of the third connector is electrically connected with at least one of the first connections or the second set of connections. The reason is that subset of the third connections would provide a nurse call  to the nurse call system from the patient bed and the second set of connections also provide a nurse call  to the nurse call system connected to the first connector. It would be obvious to have the two electrically connected to the nurse call pin of the first connector since both need to connect to the issue the nurse call request to the nurse call system.
Thus, applicant’s arguments are not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/               Primary Examiner, Art Unit 2187